UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRENCE LEON GALLMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CR-96-328, CA-98-419-8)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Leon Gallman, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Leon Gallman seeks to appeal the district court’s

order denying his motion filed under Fed. R. Civ. P. 60(b), in

which he sought reconsideration of the denial of his motion filed

under 28 U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Gallman, Nos. CR-96-328; CA-98-419-8 (D.S.C. Apr.

18, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2